Exhibit 10.5

TAX RECEIVABLES AGREEMENT

dated as of

July 27, 2017

between

MetLife, Inc.

and

Brighthouse Financial, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page   ARTICLE I   DEFINITIONS  

Section 1.01.

  Definitions      2   ARTICLE II   DETERMINATION OF REALIZED TAX BENEFIT  

Section 2.01.

  Transaction Tax Asset Utilization      7  

Section 2.02.

  Existence of Transaction Tax Assets      7  

Section 2.03.

  Tax Benefit Schedule      7  

Section 2.04.

  Procedures, Amendments      7   ARTICLE III   TAX BENEFIT PAYMENTS  

Section 3.01.

  Payments      8  

Section 3.02.

  No Duplicative Payments      9  

Section 3.03.

  No Excess Payments      9   ARTICLE IV   TERMINATION  

Section 4.01.

  Termination, Breach of Agreement, Change of Control      9  

Section 4.02.

  Early Termination Schedule      10  

Section 4.03.

  Payment upon Early Termination      11   ARTICLE V   LATE PAYMENTS, ETC.  

Section 5.01.

  Late Payments by Brighthouse      12  

Section 5.02.

  Compliance with Indebtedness and Applicable Law      12   ARTICLE VI  
CONSISTENCY; COOPERATION  

Section 6.01.

  MetLife’s Participation in Brighthouse Tax Matters      12  

 

i



--------------------------------------------------------------------------------

Section 6.02.

  Consistency      13  

Section 6.03.

  Cooperation      13   ARTICLE VII   MISCELLANEOUS  

Section 7.01.

  Notices      13  

Section 7.02.

  Counterparts      14  

Section 7.03.

  Entire Agreement; Third Party Beneficiaries      15  

Section 7.04.

  Assignability      15  

Section 7.05.

  Governing Law      15  

Section 7.06.

  Severability      15  

Section 7.07.

  Amendments; Waivers      15  

Section 7.08.

  Titles and Subtitles      16  

Section 7.09.

  Resolution of Disputes      16  

Section 7.10.

  Reconciliation      17  

Section 7.11.

  Treatment of Payments      17  

Section 7.12.

  Affiliated Corporations; Admission of Brighthouse into a Consolidated Group;
Transfers of Corporate Assets      18  

Section 7.13.

  Confidentiality      18  

Section 7.14.

  Headings      19  

 

ii



--------------------------------------------------------------------------------

This TAX RECEIVABLES AGREEMENT (as amended from time to time, this “Agreement”),
is hereby entered into by and between MetLife, Inc., a Delaware corporation
(“MetLife”) and Brighthouse Financial, Inc., a Delaware corporation
(“Brighthouse”).

RECITALS

WHEREAS, MetLife (as defined above), in the aggregate, holds 100% of the common
stock of Brighthouse, directly or indirectly, immediately prior to the closing
of the Distribution (as defined below);

WHEREAS, (i) a subsidiary of MetLife, MetLife Reinsurance Company of Vermont
(“MRV”) formed MetLife Reinsurance Company of Vermont II (“New MRV”), a Vermont
corporation, with minimal capital necessary for its organization and licensed
New MRV as a sponsored captive insurance company; (ii) MRV entered into a
binding commitment to sell the non-voting preferred stock of New MRV (the “New
MRV Preferred Stock”) to MetLife Ireland Treasury D.A.C. (“MetLife Ireland”);
(iii) MRV transferred its Protected Cell No. 2 (“MRV Cell 2”) to New MRV in
exchange for the voting common stock of New MRV (the “New MRV Common Stock”) and
the New MRV Preferred Stock; (iv) MRV converted MRV Cell 2 into a stand-alone
captive insurance company pursuant to filing under Vermont law and merged such
stand-alone captive insurance company with and into New MRV; (v) MRV sold all of
the New MRV Preferred Stock to MetLife Ireland; (vi) MRV distributed the New MRV
Common Stock to MetLife; (vii) MetLife contributed the New MRV Common Stock to
MetLife Insurance Company USA; and (viii) New MRV was merged with and into
Brighthouse Reinsurance Company of Delaware (these steps, the “MRV Cell 2
Transfer”);

WHEREAS, MetLife intends to effect the Distribution;

WHEREAS, after the Distribution, Brighthouse and its Subsidiaries (as defined
below) (the “Taxable Entities” and each a “Taxable Entity”) will have the
ability to realize tax amortization of certain intangible assets relating to the
MRV Cell 2 Transfer, and will have a fair market value basis in all the assets
formerly owned by MRV Cell 2 immediately before the MRV Cell 2 Transfer;

WHEREAS, Tax Assets (as defined below) arising from the MRV Cell 2 Transfer
(such change in Tax Assets as set forth on Schedule A, as adjusted from time to
time as mutually agreed by the parties, the “Transaction Tax Assets”) may reduce
the reported liability for Taxes (as defined below) that the Taxable Entities
might otherwise be required to pay;

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Transaction Tax Assets on the reported liability
for Taxes of the Taxable Entities; and

WHEREAS, this Agreement is intended to provide payments to MetLife in an amount
equal to the Benefit Percentage of the aggregate reduction in the reported
liability for Taxes of the Taxable Entities from the utilization of the
Transaction Tax Assets.

 

- 1 -



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

“Advisory Firm” means any law or accounting firm that is (A) nationally
recognized as being expert in Tax matters and (B) agreed to by Brighthouse and
MetLife.

“Advisory Firm Report” means (a) an attestation report from the Advisory Firm
expressing an opinion on management’s assertion as to whether the Tax Benefit
Schedule and/or the Early Termination Schedule has been prepared, in all
material respects, in accordance with the Agreement, or (b) another type of
report or letter from the Advisory Firm related to whether the information in
the Tax Benefit Schedule and/or the Early Termination Schedule has been prepared
in a manner consistent with the terms of the Agreement.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Agreed Rate” means LIBOR plus 100 basis points.

“Agreement” is defined in the preamble of this Agreement.

“Amended Schedule” is defined in Section 2.04(b) of this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code.

“Benefit Percentage” means the sum of (i) eighty-five percent (85%) plus
(ii) the Deemed State Percentage.

“Board” means the board of directors of Brighthouse.

“Brighthouse” is defined in the preamble of this Agreement.

“Brighthouse Return” means a U.S. federal income tax return of any of the
Taxable Entities filed with respect to any Taxable Year.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America, or
the State of New York shall not be regarded as a Business Day.

 

- 2 -



--------------------------------------------------------------------------------

“Change of Control” means:

(i) a merger, reorganization, consolidation or similar form of business
transaction directly involving Brighthouse or indirectly involving Brighthouse
through one or more intermediaries unless, immediately following such
transaction, more than 50% of the voting power of the then outstanding voting
stock or other equity of Brighthouse resulting from consummation of such
transaction (including, without limitation, any parent or ultimate parent
corporation of such Person that as a result of such transaction owns directly or
indirectly Brighthouse and all or substantially all of Brighthouse’s assets) is
held by the existing Brighthouse equityholders or their Affiliates (determined
immediately prior to such transaction and related transactions); or

(ii) a transaction in which Brighthouse, directly or indirectly, sells, assigns,
conveys, transfers, leases or otherwise disposes of all or substantially all of
its assets to another Person other than an Affiliate; or

(iii) a transaction in which there is an acquisition of control of Brighthouse
by a Person or any group of Persons acting together which would constitute a
“group” for purposes of Section 13(d) or 14(d) of the Securities and Exchange
Act of 1934, as amended, or any successor provisions thereto. For purposes of
this definition, the term “control” shall mean the possession, directly or
indirectly, of the power to either (i) vote more than 50% of the securities
having ordinary voting power for the election of directors (or comparable
positions in the case of partnerships and limited liability companies), or
(ii) direct or cause the direction of the management and policies of such Person
whether by contract or otherwise (for the avoidance of doubt, consent rights do
not constitute control for the purpose of this definition); or

(iv) the liquidation or dissolution of Brighthouse.

“Code” means the Internal Revenue Code of 1986, as amended.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Default Rate” means LIBOR plus 650 basis points.

“Deemed State Percentage” means one percent (1%).

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or any other event (including the execution of a Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.

“Distribution” means the pro rata distribution of at least 80.1% of the stock of
Brighthouse by MetLife to the shareholders of MetLife.

 

- 3 -



--------------------------------------------------------------------------------

“Distribution Tax Separation Agreement” means that certain Tax Separation
Agreement between MetLife and Brighthouse governing (among other things) the
allocation of pre-Distribution Taxes and the preparation of Tax Returns related
thereto.

“Divestiture” means the sale of any Taxable Entity (to other than an Affiliate),
other than any such sale that is, or is part of, a Change of Control.

“Divestiture Acceleration Payment” is defined in Section 4.03(c) of this
Agreement.

“Early Complete Termination” is defined in Section 4.01(b) of this Agreement.

“Early Termination Date” means (i) in the event of an Early Complete
Termination, sixty calendar days following the date the Early Termination Notice
is delivered under Section 4.01(b), (ii) in the event of a breach of this
Agreement to which Section 4.01(c) applies, the date of such breach, (iii) in
the event of a Change of Control, the effective date of such Change of Control
and (iv) in the event of a Divestiture, the effective date of such Divestiture.

“Early Termination Event” means (i) an Early Complete Termination, (ii) a breach
of this Agreement to which Section 4.01(c) applies and (iii) a Change of
Control.

“Early Termination Notice” is defined in Section 4.01(b) of this Agreement.

“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.

“Early Termination Rate” means the lesser of (i) 6.5% per annum, compounded
annually, and (ii) LIBOR plus 100 basis points.

“Early Termination Schedule” is defined in Section 4.02 of this Agreement.

“Expert” is defined in Section 7.10 of this Agreement.

“Interest Amount” is defined in Section 3.01(b) of this Agreement.

“ITR Payment” means any Tax Benefit Payment, Early Termination Payment, or
Divestiture Acceleration Payment required to be made by Brighthouse to MetLife
under this Agreement.

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two days prior
to the first day of such month, on the Telerate Page 3750 (or if such screen
shall cease to be publicly available, as reported on Reuters Screen page “LIBO”
or by any other publicly available source of such market rate) for London
interbank offered rates for U.S. dollar deposits for such month (or portion
thereof).

“Material Objection Notice” has the meaning set forth in Section 4.02.

“MetLife” is defined in the preamble of this Agreement.

“MetLife Ireland” is defined in the preamble of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“MRV” is defined in the preamble of the Agreement.

“MRV Cell 2” is defined in the preamble of this Agreement.

“MRV Cell 2 Transfer” is defined in the preamble of this Agreement.

“Net Tax Benefit” has the meaning set forth in Section 3.01(b).

“New MRV” is defined in the preamble of this Agreement.

“New MRV Common Stock” is defined in the preamble of the Agreement.

“New MRV Preferred Stock” is defined in the preamble of this Agreement.

“Objection Notice” has the meaning set forth in Section 2.04(a).

“Other Tax Assets” means any Tax Asset other than a Transaction Tax Asset.

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Realized Tax Benefit” means, for a Taxable Year, the reduction in the liability
for federal income Taxes of a Taxable Entity for such Taxable Year resulting
from the Transaction Tax Assets under the Agreement (giving effect to the
principles of Section 3.02). If all or a portion of the liability for Taxes for
the Taxable Year arises as a result of an audit by a Taxing Authority of any
Taxable Year, such liability shall not be included in determining the Realized
Tax Benefit unless and until there has been a Determination.

“Reconciliation Dispute” has the meaning set forth in Section 7.09(a) of this
Agreement.

“Reconciliation Procedures” means those procedures set forth in Section 7.09 of
this Agreement.

“Ruling 9” has the meaning set forth in Section 2.02 of this Agreement.

“Schedule” means any Tax Benefit Schedule and any Early Termination Schedule.

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

“Tax Asset” means net operating losses, capital losses, tax basis, and
amortization or depreciation deductions with respect to assets (including assets
described in Sections 197 and 848) or insurance tax reserves/liabilities.

 

- 5 -



--------------------------------------------------------------------------------

“Tax Benefit” is defined in Section 3.01(b) of this Agreement.

“Tax Benefit Payment” is defined in Section 3.01(a) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.02 of this Agreement.

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

“Taxable Entity” is defined in the preamble of this Agreement.

“Taxable Year” means a taxable year as defined in Section 441(b) of the Code
(and, therefore, for the avoidance of doubt, may include a period of less than
12 months for which a Tax Return is made) ending after the date of the
Distribution.

“Taxes” means any and all U.S. federal taxes, assessments or similar charges
measured with respect to net income or profits and any interest related to such
Tax.

“Taxing Authority” means the U.S. Internal Revenue Service.

“Transaction Tax Assets” has the meaning set forth in the preamble of this
Agreement.

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, by operation of law or otherwise.

“Transferred Tax Assets” means, in the event of a Divestiture, the Transaction
Tax Assets attributable to the Taxable Entity that is sold in such Divestiture
to the extent such Transaction Tax Assets are transferred with such Taxable
Entity under applicable Tax law following the Divestiture (disregarding any
limitation on the use of such Transaction Tax Assets as a result of the
Divestiture) and do not remain under applicable Tax law with Brighthouse or any
of its Subsidiaries (other than the Taxable Entity that is sold in such
Divestiture).

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that (i) in each Taxable Year ending on or after such Early Termination Date,
the Taxable Entities will generate an amount of taxable income sufficient to
fully utilize the Transaction Tax Assets (in accordance with all applicable
limitations) arising in such Taxable Year and future Taxable Years; (ii) the
utilization of the Transaction Tax Assets for such Taxable Year and future
Taxable Years, will be determined based on the Tax laws in effect on the Early
Termination Date; and (iii) the federal income tax rates that will be in effect
for each such Taxable Year will be those specified for each such Taxable Year by
the Code as in effect on the Early Termination Date.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE II

DETERMINATION OF REALIZED TAX BENEFIT

Section 2.01. Transaction Tax Asset Utilization. Brighthouse, on the one hand,
and MetLife, on the other hand, acknowledge that the Taxable Entities may
utilize the Transaction Tax Assets to reduce the amount of Taxes that the
Taxable Entities would otherwise be required to pay.

Section 2.02. Existence of Transaction Tax Assets. In the event the Taxing
Authority does not provide Ruling 9 requested by MetLife in the “Request for
Rulings on Significant Issues Related to Section 355”, dated as of September 20,
2016, as supplemented thereafter (“Ruling 9”), MetLife shall use commercially
reasonable efforts to obtain, at MetLife’s expense, a written opinion of any law
or accounting firm that is nationally recognized as being expert in Tax matters,
which opinion concludes with at least a “should” level of confidence that any
ruling described above that the Taxing Authority does not provide are
nonetheless true and that Taxable Entities will be entitled to take into account
the Transaction Tax Assets.

Section 2.03. Tax Benefit Schedule. Within forty-five (45) calendar days after
the filing of the Brighthouse Return for any Taxable Year for which there is a
Realized Tax Benefit, Brighthouse shall provide to MetLife a schedule showing,
in reasonable detail, (i) the calculation of the Realized Tax Benefit for such
Taxable Year, (ii) the calculation of any payment to be made to MetLife pursuant
to Article III with respect to such Taxable Year, and (iii) all requested
supporting information pursuant to Section 2.04(a) of this Agreement reasonably
necessary to support the calculation of such payment (a “Tax Benefit Schedule”).
The Tax Benefit Schedule will become final as provided in Section 2.04(a) and
may be amended as provided in Section 2.04(b) (subject to the procedures set
forth in Section 2.04(a)).

Section 2.04. Procedures, Amendments.

(a) Procedure. Whenever Brighthouse delivers to MetLife an applicable Schedule
under this Agreement, including any Amended Schedule delivered pursuant to
Section 2.04(b), and including any Early Termination Schedule or amended Early
Termination Schedule, Brighthouse shall also (x) deliver to MetLife any
schedules, valuation reports, and work papers providing reasonable detail
regarding the preparation of the Schedule or an Advisory Firm Report with
respect to such Schedule and (y) allow MetLife and its advisors reasonable
access at no cost to the appropriate representatives at each of Brighthouse
and/or the Advisory Firm in connection with a review of such Schedule. The
applicable Schedule shall become final and binding on all parties on the
thirtieth (30th) calendar day after MetLife receives any Schedule or amendment
thereto, unless the Parties agree to an extension in connection with MetLife’s
review, or MetLife provides Brighthouse with notice prior to such thirtieth
(30th) calendar day after receipt of such Schedule of a material objection, made
in good faith, to such Schedule (an “Objection Notice”). If the parties, for any
reason, are unable to successfully resolve the issues raised in any Objection
Notice within thirty (30) calendar days of receipt by Brighthouse of such
Objection Notice, Brighthouse and MetLife shall employ the Reconciliation
Procedures.

 

- 7 -



--------------------------------------------------------------------------------

(b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by Brighthouse (i) in connection with a Determination
affecting such Schedule, (ii) to correct material inaccuracies in the Schedule
identified as a result of the receipt of additional factual information relating
to a Taxable Year after the date the Schedule was provided to MetLife, (iii) to
comply with the Expert’s determination under the Reconciliation Procedures, or
(iv) to reflect a material change (relative to the amounts in the original
Schedule) in the Realized Tax Benefit for such Taxable Year attributable to an
amended Tax Return filed for such Taxable Year, in each case with respect to any
Taxable Entity (such amended Schedule, an “Amended Schedule”); provided,
however, that such a change under clause (i) attributable to an audit of a Tax
Return by an applicable Taxing Authority shall not be taken into account on an
Amended Schedule unless and until there has been a Determination with respect to
such change. Brighthouse shall provide any Amended Schedule to MetLife within
thirty (30) calendar days of the occurrence of an event referred to in clauses
(i) through (iv) of the preceding sentence, and any such Amended Schedule shall
be subject to the procedures set forth in Section 2.04(a).

ARTICLE III

TAX BENEFIT PAYMENTS

Section 3.01. Payments.

(a) Except as provided in Section 5.02, within five Business Days of a Tax
Benefit Schedule with respect to a Taxable Year becoming final in accordance
with Section 2.04(a), Brighthouse shall pay to MetLife the Tax Benefit for such
Taxable Year determined pursuant to Section 3.01(b) (the “Tax Benefit Payment”).
Each such Tax Benefit Payment shall be made by wire transfer of immediately
available funds to a bank account previously designated by MetLife to
Brighthouse or as otherwise agreed by Brighthouse and MetLife. For the avoidance
of doubt, no Tax Benefit Payment shall be made in respect of estimated tax
payments, including, without limitation, estimated U.S. federal income tax
payments.

(b) The “Tax Benefit” means an amount, not less than zero, equal to the Benefit
Percentage of the sum of the Net Tax Benefit and the Interest Amount. The “Net
Tax Benefit” with respect to a Taxable Year shall equal (i) the Taxable
Entities’ Realized Tax Benefit, if any, required to be reflected on the Tax
Benefit Schedule for such Taxable Year, plus (ii) for each prior Taxable Year,
the excess, if any, of the Realized Tax Benefit reflected on an Amended Schedule
over the Realized Tax Benefit reflected on the original Tax Benefit Schedule,
minus (iii) for each prior Taxable Year, the excess, if any, of the Realized Tax
Benefit reflected on the original Tax Benefit Schedule over the Realized Tax
Benefit reflected on the Amended Schedule for such prior Taxable Year; provided,
however, that to the extent any of the adjustments described in this
Section 3.01(b)(ii) or (iii) was reflected in the calculation of the Tax Benefit
Payment for any Taxable Year, such adjustments shall not be taken into account
in determining the Net Tax Benefit for any subsequent Taxable Year; and
provided, further, that for the avoidance of doubt, MetLife shall not be
required to return any portion of any previously made Tax Benefit Payment other
than pursuant to Section 3.03. The “Interest Amount” shall equal the interest on
any Net Tax Benefit calculated at the Agreed Rate from the due date (without
extensions) for filing the Brighthouse Return with respect to Taxes for the
Taxable Year for which the Net Tax Benefit is being measured until the Payment
Date.

 

- 8 -



--------------------------------------------------------------------------------

Section 3.02. No Duplicative Payments. It is intended that the provisions of
this Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. It is also intended that the provisions
of this Agreement provide that the Benefit Percentage of the Taxable Entities’
Realized Tax Benefit for all Taxable Years in which a Brighthouse Tax Return is
filed be paid to MetLife pursuant to this Agreement. Such amount shall be
determined using a “with and without” methodology, and, for the avoidance of
doubt, the calculation of the Realized Tax Benefit shall take into account any
tax benefit or detriment to the Taxable Entities arising from the MRV Cell 2
Transfer as shown on Schedule A. Carryovers or carrybacks of any net operating
loss or other Tax item shall be considered to be subject to the rules of the
Code and the Treasury Regulations or the appropriate provisions of Tax law, as
applicable, governing the use, limitation and expiration of carryovers or
carrybacks of the relevant type. If a carryover or carryback of any Tax Asset
includes a portion that is attributable to the Transaction Tax Assets and
another portion that is not, such portions shall be considered to be used in the
order determined using such “with and without” methodology. The provisions of
this Agreement shall be construed in the appropriate manner so that such
intentions are realized.

Section 3.03. No Excess Payments. In the event there has been a Determination
establishing that the transaction described in (i) Ruling 9 or (ii) the tax
opinion described in Section 2.02 does not result in adjustment to fair market
value of the tax basis of the assets of MRV Cell 2 (as such term is used in
Ruling 9) as of the date of such transaction and accordingly, a Taxable Entity
is not entitled to a Realized Tax Benefit with respect to a Taxable Year then to
the extent that, as a result of such Determination, the amount that Brighthouse
has actually paid to MetLife under this Agreement as of the date of the
Determination exceeds the total amount Brighthouse would be required to pay to
MetLife for all prior periods and all future periods if the Tax Benefit Payments
had always been computed in accordance with such Determination and using the
Valuation Assumptions, then (i) MetLife shall return such excess to Brighthouse,
with interest from the relevant date of payments computed at the Agreed Rate,
and (ii) this Agreement shall terminate pursuant to the provisions of
Section 4.01(a).

ARTICLE IV

TERMINATION

Section 4.01. Termination, Breach of Agreement, Change of Control.

(a) This Agreement shall terminate at the time that there is no potential for
any future Tax Benefit Payments to be made to MetLife under this Agreement.

(b) Early Complete Termination. Except as provided in Section 5.02, Brighthouse
may elect to terminate this Agreement (an “Early Complete Termination”) by
(i) delivering to MetLife notice of its intention to exercise such right (“Early
Termination Notice”) and (ii) paying to MetLife (1) the Early Termination
Payment, (2) any Tax Benefit Payment agreed to by Brighthouse and MetLife as due
and payable but unpaid as of the Early Termination

 

- 9 -



--------------------------------------------------------------------------------

Date and (3) any Tax Benefit Payment due for the Taxable Year ending prior to,
with or including the date of the Early Termination Notice. In the event of an
Early Complete Termination, the Early Termination Payment shall be calculated
utilizing the Valuation Assumptions (substituting references to the date of such
Early Termination Notice for references to the Early Termination Date in the
definition of Valuation Assumptions).

(c) Breach. In the event that Brighthouse breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due (as described below), failure to honor any other material
obligation required hereunder or by operation of law as a result of the
rejection of this Agreement in a case commenced under the Bankruptcy Code or
otherwise, then all obligations hereunder shall be accelerated and Brighthouse
shall pay to MetLife (1) the Early Termination Payment, (2) any Tax Benefit
Payment agreed to by Brighthouse and MetLife as due and payable but unpaid as of
the Early Termination Date and (3) any Tax Benefit Payment due for the Taxable
Year ending prior to, with or including the date of a breach. Notwithstanding
the foregoing in the event that Brighthouse breaches this Agreement, MetLife
shall be entitled to elect to receive the amounts set forth in (1), (2) and
(3) above or to seek specific performance of the terms hereof. In the event of a
breach of a material obligation under this Agreement, the Early Termination
Payment shall be calculated utilizing the Valuation Assumptions. The parties
agree that, subject to Section 5.02, the failure to make any payment pursuant to
this Agreement within three months of the date such payment is due shall be
deemed to be a breach of a material obligation under this Agreement for all
purposes of this Agreement. Notwithstanding the foregoing, it will not be
considered to be a breach of a material obligation under this Agreement to make
a payment due pursuant to this Agreement within three months of the date such
payment is due, provided that in the event that payment is not made within three
months of the date such payment is due, MetLife) shall be required to give
written notice to Brighthouse that Brighthouse has breached its material
obligations and so long as such payment is made within five Business Days of the
delivery of such notice to Brighthouse, Brighthouse shall no longer be deemed to
be in material breach of its obligations under this Agreement.

(d) Change of Control. In the event of a Change of Control, then all obligations
hereunder shall be accelerated and Brighthouse shall pay to MetLife (1) the
Early Termination Payment, (2) any Tax Benefit Payment agreed to by Brighthouse
and MetLife as due and payable but unpaid as of the Early Termination Date and
(3) any Tax Benefit Payment due for any Taxable Year ending prior to, with or
including the effective date of a Change of Control. In the event of a Change of
Control, the Early Termination Payment shall be calculated utilizing the
Valuation Assumptions.

(e) Divestiture Acceleration Payment. In the event of a Divestiture, Brighthouse
shall pay to MetLife the Divestiture Acceleration Payment in respect of such
Divestiture, which shall be calculated utilizing the Valuation Assumptions.

Section 4.02. Early Termination Schedule. In the event of a Change of Control or
a Divestiture or if Brighthouse chooses to exercise its right of early
termination, Brighthouse shall deliver to MetLife no later than sixty calendar
days prior to such Change of Control or Divestiture, as applicable, and in the
case of an Early Complete Termination, contemporaneously with the Early
Termination Notice, a schedule (the “Early Termination Schedule”) showing in

 

- 10 -



--------------------------------------------------------------------------------

reasonable detail the information required or requested pursuant to the first
sentence of Section 2.04(a) and the calculation of the Early Termination Payment
or the Divestiture Acceleration Payment, respectively, utilizing the Valuation
Assumptions. The Early Termination Schedule shall become final and binding on
all parties unless MetLife, within thirty calendar days after receiving the
Early Termination Schedule provides Brighthouse with notice of a material
objection to such Schedule made in good faith (“Material Objection Notice”). If
the parties for any reason are unable to successfully resolve the issues raised
in such notice within fifteen calendar days after receipt by Brighthouse of the
Material Objection Notice, Brighthouse and MetLife shall employ the
Reconciliation Procedures.

Section 4.03. Payment upon Early Termination.

(a) Except as provided in Section 5.02, no later than the Early Termination
Date, Brighthouse shall pay to MetLife the Early Termination Payment or
Divestiture Acceleration Payment and any other payment required to be made
pursuant to Sections 4.01(b), (c) and (d). Such payment shall be made by wire
transfer of immediately available funds to a bank account designated by MetLife
or as otherwise agreed by Brighthouse and MetLife.

(b) The “Early Termination Payment,” as of the Early Termination Date (other
than an Early Termination Date arising under clause (iv) of the definition
thereof) shall equal with respect to MetLife the present value, discounted at
the Early Termination Rate as of such date, of all Tax Benefit Payments that
would be required to be paid by Brighthouse to MetLife beginning from the Early
Termination Date assuming the Valuation Assumptions are applied, provided that
in the event of a Change of Control, the Early Termination Payment shall be
calculated without giving effect to any limitation on the use of the Transaction
Tax Assets resulting from the Change of Control. For purposes of calculating the
present value pursuant to this Section 4.03(b) of all Tax Benefit Payments that
would be required to be paid, it shall be assumed that absent the Early
Termination Event all Tax Benefit Payments would be paid on the due date
(without extensions) for filing the Brighthouse Return with respect to Taxes for
each Taxable Year. The computation of the Early Termination Payment is subject
to the Reconciliation Procedures.

(c) The “Divestiture Acceleration Payment,” as of the date of any Divestiture,
shall equal with respect to MetLife the present value, discounted at the Early
Termination Rate as of such date, of the Tax Benefit Payments resulting solely
from the Transferred Tax Assets that would be required to be paid by Brighthouse
to MetLife beginning from the date of such Divestiture assuming the Valuation
Assumptions are applied, provided that the Divestiture Acceleration Payment
shall be calculated without giving effect to any limitation on the use of the
Transferred Tax Assets resulting from the Divesture. For purposes of calculating
the present value pursuant to this Section 4.03(c) of all Tax Benefit Payments
that would be required to be paid, it shall be assumed that absent the
Divestiture all Tax Benefit Payments would be paid on the due date (without
extensions) for filing the Brighthouse Return with respect to Taxes for each
Taxable Year. The computation of the Divestiture Acceleration Payment is subject
to the Reconciliation Procedures.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE V

LATE PAYMENTS, ETC.

Section 5.01. Late Payments by Brighthouse. The amount of all or any portion of
any ITR Payment not made to MetLife when due under the terms of this Agreement
shall be payable together with any interest thereon, computed at the Default
Rate and commencing from the date on which such ITR Payment was due and payable.

Section 5.02. Compliance with Indebtedness and Applicable Law. Notwithstanding
anything to the contrary provided herein, if, at the time any amounts become due
and payable hereunder, (a) Brighthouse is not permitted, pursuant to the terms
of its outstanding indebtedness, to pay such amounts, (b) (i) Brighthouse does
not have the cash on hand to pay such amounts or payment of such amounts would
give rise to a material adverse effect, as certified by Brighthouse’s Chief
Financial Officer, and (ii) no Subsidiary of Brighthouse is permitted, pursuant
to the terms of its outstanding indebtedness or other applicable law, to pay
dividends to Brighthouse to allow it to pay such amounts, or (c) payments of
such amounts would violate applicable law then, in each case, Brighthouse shall,
by notice to MetLife, be permitted to defer the payment of such amounts until
the condition described in clause (a), (b) or (c) is no longer applicable, in
which case such amounts (together with accrued and unpaid interest thereon as
described in the immediately following sentence) shall become due and payable
immediately. If Brighthouse defers the payment of any such amounts pursuant to
the foregoing sentence, such amounts shall accrue interest at the Agreed Rate
per annum, from the date that such amounts originally became due and owing
pursuant to the terms hereof to the date that such amounts were paid.
Brighthouse agrees to take commercially reasonable actions to cause its direct
and indirect Subsidiaries to pay dividends (including, to the extent
commercially reasonable, access any revolving credit facility or other source of
liquidity to facilitate the payment of such dividends), to the extent consistent
with the terms of their outstanding indebtedness and any applicable law, to the
extent necessary to make payments hereunder.

ARTICLE VI

CONSISTENCY; COOPERATION

Section 6.01. MetLife’s Participation in Brighthouse Tax Matters. Except as
otherwise provided herein, and subject to the Distribution Tax Separation
Agreement, Brighthouse shall have full responsibility for, and sole discretion
over, all Tax matters concerning Brighthouse and each Taxable Entity including
without limitation the preparation, filing or amending of any Tax Return and
defending, contesting or settling any issue pertaining to Taxes, subject to a
requirement that Brighthouse act in good faith in connection with its control of
any matter which is reasonably expected to affect MetLife’s rights and
obligations under this Agreement. Notwithstanding the foregoing, Brighthouse
shall promptly notify MetLife of, and keep MetLife reasonably informed with
respect to, the portion of any audit of Brighthouse or any Taxable Entity by a
Taxing Authority the outcome of which is reasonably expected to affect MetLife’s
rights and obligations under this Agreement, and shall give MetLife reasonable
opportunity to provide information and participate in (but, for the avoidance of
doubt, not to control) the applicable portion of such audit.

 

- 12 -



--------------------------------------------------------------------------------

Section 6.02. Consistency. Except upon the written advice of an Advisory Firm,
Brighthouse and MetLife agree to report and cause to be reported for all
purposes, including federal, state, local and foreign Tax purposes and financial
reporting purposes, all Tax-related items (including without limitation the Tax
Benefit Payment) in a manner consistent with that specified by Brighthouse in
any Schedule required to be provided by or on behalf of Brighthouse or any
Taxable Entity under this Agreement and agreed by MetLife. Any dispute
concerning such advice shall be subject to the Reconciliation Procedures. In the
event the Advisory Firm is replaced with another firm acceptable to Brighthouse
and MetLife pursuant to the definition of Advisory Firm, such replacement
Advisory Firm shall be required to perform its services under this Agreement
using procedures and methodologies consistent with those used by the previous
Advisory Firm, unless otherwise required by law or Brighthouse and MetLife agree
to the use of other procedures and methodologies.

Section 6.03. Cooperation. Each of Brighthouse and MetLife shall (a) furnish to
the other party in a timely manner such information, documents and other
materials as the other party may reasonably request for purposes of making or
approving any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return or contesting or defending any audit,
examination or controversy with any Taxing Authority, (b) make itself available
to the other party and its representatives to provide explanations of documents
and materials and such other information as the requesting party or its
representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and the requesting party shall reimburse the other party for
any reasonable third-party costs and expenses incurred pursuant to this
Section 6.03.

ARTICLE VII

MISCELLANEOUS

Section 7.01. Notices.

(a) All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be deemed duly given and received (a) on the date
of delivery if delivered personally, or by facsimile upon confirmation of
transmission by the sender’s fax machine if sent on a Business Day (or otherwise
on the next Business Day) or (b) on the first Business Day following the date of
dispatch if delivered by a recognized next-day courier service. All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

If to Brighthouse, to:

Brighthouse Services LLC

Gragg Building

11225 North Community House Road

Charlotte, NC 28277

Attn: SVP Tax

 

- 13 -



--------------------------------------------------------------------------------

Copy to:

Brighthouse Services LLC

Gragg Building

11225 North Community House Road

Charlotte, NC 28277

Attn: General Counsel

with a copy to (which shall not constitute notice):

Sidley Austin LLP

One South Dearborn

Chicago, IL 60603

Attn: Tracy Williams

Fax: (312) 853-7036

If to MetLife, to:

MetLife, Inc.

200 Park Avenue

New York, NY 10166

Attn: SVP Tax Director

Fax: (212) 578-6542

MetLife, Inc.

200 Park Avenue

New York, NY 10166

Attention: General Counsel

with a copy to (which shall not constitute notice):

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attn: Christopher J. Peters

Fax: (212) 728-9868

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

Section 7.02. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

Section 7.03. Entire Agreement; Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and its respective successors and permitted
assigns. Other than as provided in the preceding sentence, nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

Section 7.04. Assignability. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise except as described herein. Any purported
assignment without such consent shall be void. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, any party and their respective successors and assigns.
Notwithstanding the foregoing, either party may assign this Agreement without
consent in connection with (a) a merger transaction in which such party is not
the surviving entity and the surviving entity acquires or assumes all or
substantially all of such party’s assets, or (b) the sale of all or
substantially all of such party’s assets; provided, however, that the assignee
expressly assumes in writing all of the obligations of the assigning party under
this Agreement, and the assigning party provides written notice and evidence of
such assignment and assumption to the non-assigning party. No assignment
permitted by this Section 7.04 shall release the assigning party from liability
for the full performance of its obligations under this Agreement.

Section 7.05. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.

Section 7.06. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 7.07. Amendments; Waivers.

(a) No provision of this Agreement may be amended unless such amendment is
approved in writing by Brighthouse and MetLife. No provision of this Agreement
may be waived unless such waiver is in writing and signed by the party against
whom the waiver is to be effective.

(b) All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, assigns, heirs, executors, administrators and legal
representatives. Brighthouse shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Brighthouse, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that Brighthouse would be required to perform if
no such succession had taken place.

 

- 15 -



--------------------------------------------------------------------------------

Section 7.08. Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Section 7.09. Resolution of Disputes.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty calendar days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), Brighthouse may bring an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), MetLife (i) expressly consents to
the application of paragraph (c) of this Section 7.09 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints
Brighthouse as its agent for service of process in connection with any such
action or proceeding and agrees that service of process upon such agent, who
shall promptly advise MetLife of any such service of process, shall be deemed in
every respect effective service of process upon MetLife in any such action or
proceeding.

(c) (i) METLIFE HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS LOCATED
IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 7.09, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the fora designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

 

- 16 -



--------------------------------------------------------------------------------

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c)(i) of this Section 7.09 and
such parties agree not to plead or claim the same.

Section 7.10. Reconciliation. In the event that Brighthouse and MetLife are
unable to resolve a disagreement with respect to the matters governed by
Section 2.04, Section 4.02 and Section 6.02 within the relevant period
designated in this Agreement (or the amount of an Early Termination Payment in
the case of a breach to which Section 4.01(c) applies) (“Reconciliation
Dispute”), the Reconciliation Dispute shall be submitted for determination to a
nationally recognized expert (the “Expert”) in the particular area of
disagreement mutually acceptable to both parties. The Expert shall be a partner
in a nationally recognized accounting firm or a law firm (other than the
Advisory Firm), and the Expert shall not, and the firm that employs the Expert
shall not, have any material relationship with Brighthouse or MetLife or other
actual or potential conflict of interest. If the parties are unable to agree on
an Expert within fifteen (15) days of receipt by respondent(s) of written notice
of a Reconciliation Dispute, the Expert shall be appointed by the International
Chamber of Commerce Centre for Expertise. The Expert shall resolve any matter
relating to the Early Termination Schedule or an amendment thereto within thirty
(30) calendar days and shall resolve any matter relating to a Tax Benefit
Schedule or an amendment thereto within fifteen (15) calendar days or as soon
thereafter as is reasonably practicable, in each case after the matter has been
submitted to the Expert for resolution. Notwithstanding the preceding sentence,
if the matter is not resolved before any payment that is the subject of a
disagreement is due or any Tax Return reflecting the subject of a disagreement
is due, such payment shall be made on the date prescribed by this Agreement and
such Tax Return may be filed as prepared by Brighthouse or the relevant Taxable
Entity, subject to adjustment or amendment upon resolution. The costs and
expenses related to the engagement of such Expert or amending any Tax Return
shall be borne by Brighthouse, except as provided in the next sentence. Each of
Brighthouse and MetLife shall bear their own costs and expenses of such
proceeding. Any dispute as to whether a dispute is a Reconciliation Dispute
within the meaning of this Section 7.10 shall be decided by the Expert. The
Expert shall finally determine any Reconciliation Dispute and the determinations
of the Expert pursuant to this Section 7.10 shall be binding on Brighthouse and
MetLife and may be entered and enforced in any court having jurisdiction.

Section 7.11. Treatment of Payments. Except to the extent otherwise required by
applicable Tax law, Brighthouse and MetLife agree that (i) any payment payable
pursuant to this Agreement shall be treated as if it occurred immediately prior
to the Distribution and shall be treated as being distributed pursuant to the
plan of reorganization that includes the Distribution and (ii) shall not be
subject to any U.S. federal income tax withholdings under applicable Tax law as
of the date hereof. In the event of a change in applicable Tax law that results
in a non-creditable withholding tax, the parties agree to renegotiate the terms
of this Agreement in good faith to minimize the economic effect of any
withholding tax.

 

- 17 -



--------------------------------------------------------------------------------

Section 7.12. Affiliated Corporations; Admission of Brighthouse into a
Consolidated Group; Transfers of Corporate Assets.

(a) If Brighthouse is or becomes a parent or becomes a member of an affiliated
or consolidated group of corporations that files a consolidated income tax
return pursuant to Sections 1501 et seq. of the Code (other than if Brighthouse
becomes a member of such a group as a result of Change of Control, in which case
the provisions of Article IV shall control), then: (i) the provisions of this
Agreement shall be applied with respect to the group as a whole and (ii) Tax
Benefit Payments shall be computed with reference to the consolidated taxable
income of the group as a whole.

(b) If any Person the income of which is included in the income of Brighthouse’s
affiliated or consolidated group transfers one or more assets to a corporation
or any Person treated as such for Tax purposes with which such entity does not
file a consolidated tax return pursuant to Section 1501 et seq. of the Code, for
purposes of calculating the amount of any Tax Benefit Payment (e.g., calculating
the gross income of Brighthouse’s affiliated or consolidated group and
determining the Realized Tax Benefit) due hereunder, such Person shall be
treated as having disposed of such asset in a fully taxable transaction on the
date of such contribution. The consideration deemed to be received by such
entity shall be determined as if such transfer occurred on an arm’s length basis
with an unrelated third party.

Section 7.13. Confidentiality.

(a) MetLife and each of its assignees acknowledges and agrees that the
information of Brighthouse is confidential and, except in the course of
performing any duties as necessary for Brighthouse and its Affiliates, as
required by law or legal process or to enforce the terms of this Agreement,
shall keep and retain in the strictest confidence and not disclose to any Person
all confidential matters of Brighthouse acquired pursuant to this Agreement.
This Section 7.13 shall not apply to (i) any information that has been made
publicly available by Brighthouse or any of its Affiliates becomes public
knowledge (except as a result of an act of MetLife in violation of this
Agreement) or is generally known to the business community; and (ii) the
disclosure of information to the extent necessary for MetLife or any of its
Affiliates to prepare and file Tax returns, to respond to any inquiries
regarding the same from any Taxing Authority or to prosecute or defend any
action, proceeding or audit by any Taxing Authority with respect to such
returns.

(b) If MetLife or any of its assignees commits a breach, or threatens to commit
a breach, of any of the provisions of this Section 7.13, Brighthouse shall have
the right and remedy to have the provisions of this Section 7.13 specifically
enforced by injunctive relief or otherwise by any court of competent
jurisdiction without the need to post any bond or other security, it being
acknowledged and agreed that any such breach or threatened breach shall cause
irreparable injury to Brighthouse or any of its Subsidiaries and the accounts
and funds managed by Brighthouse and that money damages alone shall not provide
an adequate remedy to such Persons. Such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available at law
or in equity.

 

- 18 -



--------------------------------------------------------------------------------

Section 7.14. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

[Signatures pages follow]

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Brighthouse and MetLife have duly executed this Agreement as
of the date first written above.

 

METLIFE, INC.

By:  

  /s/ Joseph D. Vaccaro

  Name: Joseph D. Vaccaro   Title:   SVP

BRIGHTHOUSE FINANCIAL, INC.

By:  

  /s/ Paul Scott Peterson

  Name: Paul Scott Peterson   Title:   VP - Treasury

 

- 20 -